Citation Nr: 9920015	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
degenerative disc disease, L4-L5.  



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to January 
1993.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating action of 
the RO, which granted service connection and assigned a 10 
percent disability evaluation for degenerative disc disease, 
L4-5, effective on February 1, 1993.  

The Board previously remanded the case in June 1995.  By a 
March 1997 rating action, the RO increased the rating to the 
current level of 20 percent, effective on February 1, 1993.  

The Board remanded the case again in September 1997.  

The veteran was scheduled for, and notified of, a May 1999 
hearing before a Member of the Board sitting at the RO; 
however, he failed to report to that hearing.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Since service, the veteran's service-connected low back 
disorder has been manifested by a likely severe functional 
limitation of motion due to pain; pronounced intervertebral 
disc syndrome is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of 40 percent evaluation for 
the service-connected degenerative disc disease, L4-L5, have 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.40, 4.71a including Diagnostic 
Codes 5292, 5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In the rating action presently on appeal, the RO granted 
service connection and assigned a 10 percent rating for 
degenerative disc disease, L4-5, effective from February 1, 
1993.  It was noted that the veteran had complained of back 
pain throughout much of service, with complaints of 
radiculopathy; x-ray studies revealed degenerative disc 
disease.  When the Board initially reviewed the veteran's 
appeal in June 1995, it was noted that additional medical 
evidence was required in order to evaluate the severity of 
the veteran's disability.  

The veteran was afforded a VA examination in August 1996, at 
which time the examiner noted that neither the claims folder 
nor a copy of the Board remand was available for review.  The 
veteran related the history of his in-service back injury and 
reported recurrent episodes of low back pain since that time.  
He characterized those episodes as low back pain, 
occasionally sharp, which, depending on the activity, could 
be associated with a great deal of pain, spasm and tightness.  
He reported occasional leg pain and complained of problems 
with stiffness, especially after periods of inactivity.

Physical examination revealed no particular areas of 
tenderness or spasm involving the lumbar spine.  Range of 
motion was demonstrated as forward flexion, "at least" to 
60 degrees; extension to neutral; lateral flexion to 20 
degrees both planes, without "problems."  The examiner 
commented that "[i]nterestingly, straight leg raise on the 
right, with veteran sitting, resulted in pain localized to 
the lower back, but without radiation downward into the leg.  
The examiner also reviewed the report of a CAT scan of the 
lumbar spine.

Based on the physical examination and review of diagnostic 
testing, the VA examiner indicated that the veteran had 
evidence of degenerative disc disease by history as well as 
by CAT scan findings.  He apparently had recurrent episodes 
of extreme back pain exacerbations, manifested as pain 
localized to the right side which "certainly" could be 
secondary to the disc pathology at L5-S1.  It was noted that 
on clinical examination that day, the veteran did not have 
any "hard" neurological findings compatible with a 
radiculopathy.  

The VA examiner commented that the reason the veteran did not 
demonstrate significant radiculopathy findings was that the 
disc was more central than causing direct pressure on the 
nerve root.  The examiner opined that the veteran had 
degenerative disc disease, as well as evidence of disc 
herniation "of some significance" at L5-S1.  His symptoms 
were noted to be "apparently relatively" well controlled by 
curtailing his activities.

In a January 1997 addendum to that report, the examiner noted 
that, since the August 1996 examination, he had had the 
opportunity to review the claims folder and a copy of the 
Board's remand.  The examiner noted that the veteran had been 
treated on numerous occasions for low back pain, since the 
early 1980s.  X-ray studies confirmed the presence of 
degenerative disc disease at L4 and L5, and possible right 
sided L5-S1 disc.  The veteran was noted to have been treated 
for pain radiating toward the right hip with some down into 
the leg.  It was noted that he had responded intermittently 
to various types of treatment.  

It was further noted by the VA examiner that neurological 
findings included "significant" degenerative changes at L4 
and L5, with evidence of a relative degree of spinal 
stenosis.  The finding of the L4-L5 spinal stenosis secondary 
to the significant degenerative disc disease was noted to be 
part of the natural disease history and progression.  The 
examiner commented that the veteran was "significantly 
impaired work-wise" by his back, meaning that he was unable 
to perform any heavy lifting, pushing and pulling or 
repetitive bending. 



II.  Analysis


The Board finds that the veteran's claim is plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  When an appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained, and that no 
further assistance is required to comply with 38 U.S.C.A. 
§ 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In the March 1997 rating action, the RO assigned a 20 percent 
rating for the entire appeals period under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  Under that 
code, a 20 percent rating is assigned for moderate 
intervertebral disc syndrome, recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of disease disc, with little 
intermittent relief.

Under Diagnostic Code 5292, a 40 percent rating is for 
assignment where there are findings of severe limitation of 
motion of the lumbar spine.  Under Diagnostic Code 5295, 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion would warrant assignment 
of a 40 percent rating. 

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.  

Considering the evidence as set forth above, the Board finds 
that the preponderance of the evidence favors awarding a 
disability rating of 40 percent under Diagnostic Code 5293.  
The veteran has complained of episodic back pain and has been 
noted to suffer limited motion and low back pain which 
results in a "significant" work impairment.  The report of 
the August 1996 VA examination and the January 1997 addendum 
to that report included diagnoses of "significant" 
degenerative disc disease and disc herniation "of some 
significance."  There were no areas of tenderness or spasm 
on physical examination; however, the veteran was noted to 
experience recurrent episodes of extreme back pain manifested 
as pain localized to the right side.  The examiner noted that 
there were no "hard" neurological findings on physical 
examination, but attributed the absence of such findings to 
the fact that the affected disc was more central, rather than 
causing direct pressure on the nerve root.  The examiner also 
observed, based on a review of the complete record, that the 
veteran had been treated on several occasions for back pain 
with radiation to right hip and leg.  It was noted that the 
veteran had responded intermittently to various types of 
treatment.  Thus, the Board finds that the objective findings 
and symptomatology more nearly approximate the level of 
severe disability contemplated by the rating criteria for a 
40 percent rating.  38 C.F.R. § 4.7.

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See DeLuca, supra.  The Board has considered 
all the relevant factors and finds that the current evidence 
of record does not indicate that the veteran suffers from 
additional functional loss due to pain or weakness, other 
than the functional loss contemplated by the award of a 40 
percent evaluation, and thus, a disability evaluation in 
excess of the 40 percent awarded is not warranted under 38 
C.F.R. § 4.40, 4.45, 4.59.  The 40 percent evaluation granted 
herein by the Board is based on and commensurate with severe 
limitation of lumbar spine motion.  A 40 percent rating is 
the maximum schedular evaluation under Diagnostic Codes 5292 
and 5295.  Thus, the provisions of 38 C.F.R. §§ 4.40, 4.45, 
would not be for application as to those diagnostic codes.  
VAOPGPREC 36-97 (1997), citing Johnston v. Brown, 10 Vet. 
App. 80 (1997).  

In evaluating the veteran's disability, the Board has 
reviewed the nature of the original disability, as well as 
the functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, supra.  
The Board has also considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) in Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that, since service, the veteran's 
service-connected back disability has been manifested by 
severe intervertebral disc syndrome.  At no time since 
service, however, has the veteran's service-connected back 
disability been manifested by more than severe limitation of 
motion, nor have there been findings of pronounced 
intervertebral disc syndrome.  Thus, the assignment of a 
rating higher than 40 percent is not warranted.  




ORDER

An increased rating of 40 percent for the service-connected 
degenerative disc disease, L4-L5, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

